Citation Nr: 1118893	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right tympanic membrane perforation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of regional office consideration of that evidence in the first instance.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the Travel Board hearing held in February 2011, and prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right tympanic membrane perforation.


CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for a right tympanic membrane perforation are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In July 2007, the RO issued a rating decision which, in pertinent part, denied service connection for a right tympanic membrane perforation.  During the February 2011 Board hearing, the Veteran indicated that he was withdrawing the issue of service connection for a right tympanic membrane perforation.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a right tympanic membrane perforation is dismissed.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  At the February 2011 hearing, he testified that he was exposed to loud noises while on a ship engaging in combat during service.  The noise was caused both by aircraft taking off and landing on the deck, and also by artillery shelling.  He testified that he experience ringing in his ears while on board the ship, and that he has continued to experience that condition since separation from service.  He further reported that he was not exposed to loud noises following service when he worked as a postal mail carrier. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded VA ear examinations in September 2006.  The VA audio examiner indicated that the Veteran suffered from hearing loss in both ears.  Specifically, she opined that the Veteran's hearing loss is not the result of incidents in service and that the reported tinnitus is not at least as likely as not the result of incidents of service.  The VA ear disease examiner indicated that the Veteran's right sided hearing loss and right tinnitus are less likely as not the result of his time in service, as they have been present for only the past one to two years.  According to a private January 2011 opinion, the Veteran's private physician opined that the Veteran has moderate to severe hearing loss in his right ear due to past noise exposure, likely during his armed forces duty, including in Vietnam.  This opinion, however, does not contain any supporting rationale that addresses the pertinent medical evidence of record.  Accordingly, the Board finds that both the VA and private medical opinions concerning the hearing loss and tinnitus service connection claims are inadequate for purposes of deciding the Veteran's claims for service connection for these conditions.  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the VA audio examiner's opinion implies that service connection cannot be established unless there is evidence of hearing loss during service as directly reflected in the service treatment records.  This is incorrect.  The governing laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court), VA regulations do not preclude service connection for a hearing loss which first meets VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the VA ear disease examiner did not specifically address the left ear hearing loss.  Further, the January 2011 private opinion is merely conclusory in nature.  Given that neither the VA nor private medical opinions are adequate, an additional examination and medical opinion is needed on remand.  In that regard, it is noted that a medical opinion must be "based upon consideration of the veteran's prior medical history and examinations and also describe[ ] the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

During the February 2011 Travel Board hearing, the Veteran reported that he has been receiving medical care for his hearing loss and tinnitus conditions at Kaiser Permanente.  On remand, efforts must be made to obtain records from this source.  Further, the Board observes that the Veteran retired from the Navy with 20 years of active duty service.  A review of the record, however, reveals that there are only a small number of service treatment records of record, and there is no service discharge examination report.  Because it is unclear whether all available service treatment records have been obtained, an additional attempt needs to be made on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all records of medical care the Veteran has received for hearing loss, tinnitus, and any other ear condition at Kaiser Permanente.  

2.  Make an additional attempt to obtain any remaining service treatment records that have not yet been obtained, to include the Veteran's service discharge examination report, if any.  

3.  Thereafter, schedule the Veteran for a VA audiological examination for purposes of determining the nature and etiology of his hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his hearing loss and tinnitus.  The examiner also should specifically address the letters from the private examiners indicating that the Veteran's right ear hearing loss and tinnitus are related to in-service noise exposure.  For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service both working below the flight deck on several ships, and also due to shelling of the enemy by the ship during Vietnam (as reflected by the award of the Combat Action Ribbon).  

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

4.  Following the completion of the above, readjudicate the Veteran's claims for service connection for hearing loss and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


